Mr. Presiding Justice Baume delivered the opinion of the court. 7. Evidence, § 410*—when opinion as to time elapsing between injury and condition proper. In an action for personal injuries, in the examination of a physician, where the subject-matter of the inquiry then under consideration was whether paralysis, if produced by an injury, would necessarily follow almost immediately, and also whether or not an injury such as the plaintiff claimed to have sustained was capable of producing paralysis, it was held competent for the witness to express his opinion thereon and to state his reasons for such opinion.